OPINION
FAY, Chief Justice.
These consolidated cases come before us on the plaintiffs’ appeal from Superior Court orders granting the defendant’s motions to dismiss pursuant to Rule 12(b)(6) of the Superior Court Rules of Civil Procedure. It is the opinion of the court that our decisions in O'Brien v. State, 555 A.2d 334 (R.I.1989) and Catone v. Medberry, 555 A.2d 328 (R.I.1989) are clearly controlling. We therefore sustain the plaintiffs’ appeals and remand the cases to the Superior Court for trial in accordance with the standard enunciated in the above opinions.